Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose in combination the combination of elements including but not limited to: 
 “ a holder that is rotatable about a second axis provided on the pivoting arm, and both the pivoting arm and the holder are lockable on the first and second axes in a plurality of latched positions, wherein each of the first and second axes are defined by two superimposed sliding rings comprising a lower sliding ring and an upper sliding ring provided on sliding surfaces which face one another with interlocking projections and recesses, wherein the first axis of the pivoting arm has the two superimposed sliding rings, the lower sliding ring thereof being connected to the dashboard and the upper sliding ring thereof being connected to the pivoting arm, wherein the two sliding rings are provided on the sliding surfaces which face one another with interlocking projections and recesses, wherein each engagement of the projections in the recesses defines a latching position, and wherein the projections and recesses are provided in the peripheral direction with lead-in chamfers so that the pivoting arm is rotatable in a stepped manner from one latching position into the next latching position by overcoming a resistance, further comprising a support pin connected to the dashboard and arranged in the center of the axis of the pivoting arm, wherein the support pin protrudes upwardly through both sliding rings and at its upper end has a widened head, and a compression spring which pushes the upper sliding ring against the lower sliding ring is arranged between the pin head and the upper face of the upper sliding ring.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422